Name: Commission Regulation (EC) NoÃ 132/2007 of 13 February 2007 amending Regulation (EC) NoÃ 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  economic geography
 Date Published: nan

 14.2.2007 EN Official Journal of the European Union L 42/8 COMMISSION REGULATION (EC) No 132/2007 of 13 February 2007 amending Regulation (EC) No 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1483/2006 (2) opened standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. (2) In view of the situation on the Community markets for common wheat and barley and of the changes in demand for cereals in various regions in recent weeks, new quantities of cereals held in intervention should be made available in some Member States. The intervention agencies in the Member States concerned should therefore be authorised to increase the quantities put out to tender by 598 269 tonnes of common wheat in Germany and by 100 000 tonnes of common wheat and 19 011 tonnes of barley in Hungary. (3) Regulation (EC) No 1483/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1483/2006 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 276, 7.10.2006, p. 58. Regulation as last amended by Regulation (EC) No 91/2007 (OJ L 22, 31.1.2007, p. 5). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on the Community market (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Maize Rye Belgique/BelgiÃ « 51 859 6 340   Bureau d'intervention et de restitution belge/Belgisch Interventie- en Restitutiebureau Rue de TrÃ ¨ves, 82/Trierstraat 82 B-1040 Bruxelles/Brussel TÃ ©l./Tel. (32-2) 287 24 78 Fax (32-2) 287 25 24 E-mail: webmaster@birb.be site web/website: www.birb.be Ã Ã ªÃ Ã Ã Ã ÃÃ ¯     State Fund Agriculture 136, Tzar Boris III Blvd. 1618, Sofia, Bulgaria TÃ ©l. (+359 2) 81 87 202 Fax (+359 2) 81 87 267 e-mail: dfz@dfz.bg site web: www.mzgar.government.bg Ã eskÃ ¡ republika 0 0 0  StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00 Praha 1 Tel.: (420) 222 87 16 67/222 87 14 03 Fax: (420) 296 80 64 04 E-mail: dagmar.hejrovska@szif.cz Internet: www.szif.cz Danmark 174 021 28 830   Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn Tlf. (45) 33 95 88 07 Fax (45) 33 95 80 34 e-mail: mij@dffe.dk og pah@dffe.dk site web: www.dffe.dk Deutschland 1 948 269 767 343  336 565 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel. (49-228) 68 45-3704 Fax 1 (49-228) 68 45-3985 Fax 2 (49-228) 68 45-3276 E-Mail: pflanzlErzeugnisse@ble.de Website: www.ble.de Eesti 0 0   PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt 3 51009 Tartu Tel: (372) 737 1200 Faks: (372) 737 1201 E-post: pria@pria.ee Interneti-lehekÃ ¼lg: www.pria.ee Eire/Ireland  0   Intervention Operations, OFI, Subsidies & Storage Division Department of Agriculture & Food Johnstown Castle Estate, County Wexford TÃ ©l. 353 53 91 63400 Fax 353 53 91 42843 site web: www.agriculture.gov.ie Ã Ã »Ã »Ã ¬Ã ´Ã ±     Payment and Control Agency for Guidance and Guarantee Community Aids (OPEKEPE) Acharnon 241 GR-104 46 Athens TÃ ©l. (30-210) 21 24 787 (30-210) 21 24 754 Fax (30-210) 21 24 791 e-mail: ax17u073@minagric.gr site web: www.opekepe.gr EspaÃ ±a     SecretarÃ ­a General de IntervenciÃ ³n de Mercados (FEGA) Almagro 33 E-28010 Madrid TÃ ©l. (34) 913 47 47 65 Fax (34) 913 47 48 38 e-mail: sgintervencion@fega.mapa.es site web: www.fega.es France 28 724 318 778   Office national interprofessionnel des grandes cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 TÃ ©l. (33-1) 44 18 22 29 et (33-1) 44 18 23 37 Fax (33-1) 44 18 20 08 et (33-1) 44 18 20 80 e-mail: f.abeasis@onigc.fr site web: www.onigc.fr Italia     Agenzia per le erogazioni in agricoltura  AGEA Via Torino, 45 I-00184 Roma TÃ ©l. (39) 06 49 49 97 55 Fax (39) 06 49 49 97 61 e-mail: d.spampinato@agea.gov.it site web: www.enterisi.it Ã Ã ÃÃ Ã ¿Ã /Kibris     Latvija 27 020 0   Lauku atbalsta dienests Republikas laukums 2 RÃ «ga, LV-1981 TÃ ©l. (371) 702 7893 Fax (371) 702 7892 e-mail: lad@lad.gov.lv site web: www.lad.gov.lv Lietuva 0 35 150   The Lithuanian Agricultural and Food Products Market regulation Agency L. Stuokos-Guceviciaus Str. 9-12 Vilnius, Lithuania TÃ ©l. (370-5) 268 5049 Fax (370-5) 268 5061 e-mail: info@litfood.lt site web: www.litfood.lt Luxembourg     Office des licences 21, rue Philippe II BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l. (352) 478 23 70 Fax (352) 46 61 38 tÃ ©lex: 2 537 AGRIM LU MagyarorszÃ ¡g 450 000 19 011 1 400 000  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22 24. H-1095 Budapest TÃ ©l. (36-1) 219 45 76 Fax (36-1) 219 89 05 e-mail: ertekesites@mvh.gov.hu site web: www.mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965 6040 AZ Roermond Nederland Tel. (31-47) 535 54 86 Fax (31-47) 531 89 39 E-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Website: www9.minlnv.nl Ã sterreich 0 22 461 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Tel. (43-1) 331 51-258 (43-1) 331 51-328 Fax (43-1) 331 51-4624 (43-1) 331 51-4469 E-Mail: referat10@ama.gv.at Website: www.ama.at/intervention Polska 44 440 41 927 0  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL-00-400 Warszawa Tel.: (48-22) 661 78 10 Fax: (48-22) 661 78 26 E-mail: cereals-intervention@arr.gov.pl Strona internetowa: www.arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) Rua Fernando Curado Ribeiro, n.o 4 G 1649-034 Lisboa Tel.: (351) 21 751 85 00 Fax: (351) 21 751 86 00 E-mail: inga.site@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt SÃ ­tio web: www.inga.min-agricultura.pt RomÃ ¢nia     AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  B-dul Carol I, nr. 17, sector 2 BucureÃti 030161 RomÃ ¢nia TÃ ©l. + 40 21 3054802, + 40 21 3054842 Fax + 40 21 3054803 site web: www.apia.org.ro Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160 1000 Ljubjana TÃ ©l. (386) 1 580 76 52 Fax (386) 1 478 92 00 e-mail: aktrp@gov.si site web: www.arsktrp.gov.si Slovensko 0 0 227 699  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 815 26 Bratislava SlovenskÃ ¡ republika TÃ ©l. (421-2) 58 243 271 Fax (421-2) 53 412 665 E-mail: jvargova@apa.sk Int. strÃ ¡nka: www.apa.sk Suomi/Finland 30 000 95 332   Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16 Helsinki PL 30 FI-00023 Valtioneuvosto TÃ ©l. (358-9) 16001 Fax (358-9) 1605 2772 (358-9) 1605 2778 e-mail: intervention.unit@mmm.fi site web: www.mmm.fi Sverige 172 272 58 004   Statens Jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Tfn:. (46-36) 15 50 00 Fax (46-36) 19 05 46 E-post: jordbruksverket@sjv.se Webbplats: www.sjv.se United Kingdom  24 825   Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH TÃ ©l. (44) 191 226 5882 Fax (44) 191 226 5824 e-mail: cerealsintervention@rpa.gsi.gov.uk site web: www.rpa.gov.uk    means no intervention stock of this cereal in this Member State.